Citation Nr: 1813677	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-45 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nasal cyst.

2.  Entitlement to service connection for a scalp cyst.

3.  Entitlement to service connection for a skin rash.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a prostate condition, claimed as prostatitis, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from May 1954 to May 1957, and from October 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2016 substantive appeal, the Veteran requested a hearing before the Board; however, he withdrew his hearing request in January 2017.

The issue of entitlement to service connection for a prostate condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nasal cyst that is related to service.

2.  There is no competent medical evidence of a scalp cyst that is related to service.

3.  A chronic skin rash condition was not manifest in service, and the currently diagnosed acute skin abscess and seborrheic dermatitis are unrelated to service.

4.  In June 1990, the AOJ denied service connection for prostatitis on the basis that there was no current diagnosis.  In April 2006, the AOJ denied service connection for a prostate condition on the basis that there was no relationship between the claimed condition and service.  The Veteran did not appeal either of these decisions.

5.  The evidence added to the record includes that demonstrating a current diagnosis of prostatitis; as this evidence cures a previously identified defect, it is new and material, and the claim of entitlement to service connection for prostatitis may be reopened.


CONCLUSIONS OF LAW

1.  A nasal cyst was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  A scalp cyst was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  A skin rash condition was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The June 1990 and April 2006 rating decisions are final.  38 U.S.C. § 7104(b) (West 2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostatitis.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The Veteran was notified of the evidence necessary to support his claims in correspondence dated in December 2012.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, private, service, and VA treatment records have been associated with the electronic claims file.  A VA skin examination has been conducted, and the Board finds that when viewed in conjunction with the other medical evidence of record, there is adequate information to fairly address the issue of entitlement to service connection for the claimed rash disability.  

While the Veteran was not provided with relevant VA examinations with regard to the claims of entitlement to service connection for nasal and scalp cysts, the Board finds that examinations are not necessary.  The record contains adequate information to fairly address the question of whether there is competent medical evidence reflective of current nasal and scalp cysts.  As such, examinations are not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Nasal and Scalp Cysts

The Veteran maintains that he has a nasal and scalp cysts that are related to service.  He has stated that these claimed conditions were present during service and have persisted since.

Service treatment records include an April 1957 report that indicates two attacks of epistaxis.  The Veteran was treated and released to duty.   On separation physical examination in May 1957, the Veteran's head and scalp were normal, as was his respiratory system.  

On reenlistment examination in October 1963, the Veteran's head, scalp, and respiratory system were normal.  

On diving physical examination in March 1966, the Veteran denied ear, nose or throat trouble, as well as sinusitis.  Examination revealed normal head, scalp, and respiratory system.  

On discharge examination in September 1967, the Veteran's head and respiratory system were normal.  

On VA examination in May 1990, the Veteran's nasal airway was noted to be good, and there was no evidence of sinus pathology.  

On VA environmental examination in October 2010, the examiner noted the Veteran's history of generalized frontal discomfort in the left upper jaw and paranasal area.  The Veteran reported that he had been given doxycycline for chronic use, and that he also used nasal saline irrigations.  Examination revealed patent nares with slightly boggy mucosa.  The relevant impressions were complex pain syndrome with neuropathic pain with a probable sinus component, and allergic rhinitis.  

Review of post service VA and private records is negative for any diagnosis or abnormal finding suggestive of nasal or scalp cysts.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed nasal and scalp cysts.  In this regard, the Board notes that while the Veteran has stated that he has nasal and scalp cysts, there have been no medical diagnoses rendered with regard to these complaints.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that he has disabilities manifested by nasal and scalp cysts; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record diagnosing current nasal or scalp cysts.

The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has nasal and scalp cysts that are  related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report his symptoms.  He is not, however, competent to render an opinion as to whether there is are currently existing nasal or scalp cysts, because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for nasal and scalp cysts, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Skin

The Veteran maintains that he has skin rashes that are related to service.  

Service treatment records include entries in October and November 1954 indicating treatment for athlete's foot.  On separation physical examination in May 1957, the Veteran's skin was normal.  

On reenlistment examination in October 1963, the Veteran's skin was normal.  At that time, he endorsed boils, but noted that this related to an episode at age 12, with no further difficulty.  

On diving physical examination in March 1966, the Veteran endorsed boils.  The examiner noted this report but indicated that there had been none in recent years and that the reported condition was not considered disabling.  Examination revealed normal skin.  

In December 1966, the Veteran reported itching of both legs radiating to the small of his back, among various other symptoms.  The impression was anxiety reaction.  

In January 1967, the Veteran indicated that he had experienced itching of his left calf, among other symptoms.  The impression was anxiety.  

On discharge examination in September 1967, the Veteran's skin was normal.

On VA examination in May 1990, the Veteran's skin was clear.  

An April 2008 VA treatment record notes the Veteran's report of a rash on his nose and scalp that was intermittent in nature.  No diagnostic impression was provided with respect to these complaints.  In March 2009, a VA provider noted a facial rash consistent with rosacea.

On VA environmental examination in October 2010, the examiner noted generalized mild lichenification of the hands, but otherwise no lesions of concern.  The impression included hand eczema with lichenification.  The examiner stated his suspicion that the Veteran's skin issues were a combination of staph folliculitis and recurrent herpes zoster.  

On VA skin examination in October 2013, the examiner recited relevant information from the Veteran's service treatment records.  He noted that the Veteran had used the VA clinic regularly since 2000, but that the first findings pertaining to his skin dated to September 2004, when he was diagnosed with herpes simplex.  He indicated that more recently, the Veteran was diagnosed in September 2013 with an abscessed area on his right leg.  He also noted that current examination revealed a few scattered lesions of seborrheic dermatitis on the upper chest, but no other rashes.  He indicated that similar findings dated subsequent to 2010.  He concluded that neither the abscess nor the dermatitis was related to service.  Regarding the skin abscess on the right lower leg, he noted that an acute abscess implied development within a short period of time rather than decades.  With respect to seborrheic dermatitis, he noted that this was diagnosed after 2011, more than four decades following service, and was unrelated to nonspecific complaints of occasional itching or athlete's foot made during service.  He noted that, as per the medical literature, seborrheic dermatitis was a very common skin disease and was diagnosed when a certain rash was present.  He indicated that the Veteran's seborrheic dermatitis was diagnosed several decades following service, and that the service treatment records were negative for rashes that would be suspicious for seborrheic dermatitis.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed skin disability.  The weight of the evidence does not demonstrate credible evidence of chronic skin pathology in proximity to service or within years of separation.  In this regard, the Board acknowledges the Veteran's treatment for athlete's foot during his first service period; however, on separation examination he made no relevant complaint, and his skin was clear on examination.  Moreover, while he made complaints of generalized itching during his second period of service, no diagnoses pertaining to the skin were made.  Rather, the impression related to anxiety.   The Board further notes that VA examination in 1990 revealed clear skin.  The first post-service evidence suggestive of skin complaints dates to many years following the Veteran's separation from service.  This was pointed out by the October 2013 VA examiner, who examined the Veteran and reviewed the record before ultimately concluding that the skin findings on examination were unrelated to service.  

To the extent that the Veteran asserts that he has a skin disability or rash condition that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates current diagnoses referable to the Veteran's skin, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection a skin rash disability must be denied, as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a nasal cyst is denied.

Entitlement to service connection for a scalp cyst is denied.

Entitlement to service connection for skin rash is denied.
 
New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for prostatitis is granted.


REMAND

The Veteran seeks service connection for a prostate condition, specifically prostatitis.  As noted, he had two distinct periods of active service, separating from his first period of service in May 1957.  On reenlistment examination in October 1963, the Veteran endorsed frequent or painful urination.  He identified treatment for his prostate gland.  The examiner noted the Veteran's report of painful urination and a prostate infection in September 1962, with no further difficulty.  He made no entry in the summary of defects and diagnoses, and concluded that the Veteran was fit for service.  During this second period of service, the Veteran complained of prostate problems, but no clinical diagnosis was made.  On discharge examination in September 1967, the Veteran's genitourinary system was normal.  

A November 1979 private treatment record indicates an impression of congestive prostatitis.  More recent VA treatment records also note chronic prostatitis.

While the Veteran has not undergone a VA examination relevant to this claim, a VA physician rendered an opinion in September 2013.  He was advised that the Veteran's prostatitis clearly and unmistakably existed prior to his second period of service, and was asked to provide an opinion regarding whether there was a permanent increase in the disability during service.  The basis for the finding by the AOJ that prostatitis clearly and unmistakably existed prior to the Veteran's second period of service is unclear.  Here, the Veteran did in fact report treatment for a prostate infection during his 1963 reenlistment examination; however, the examiner questioned his reported history of prostatitis, and noted that the reported prostate infection was not considered disabling.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), stated: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On review of the record, the Board concludes that it cannot make a determination as to whether a prostate condition clearly and unmistakably preexisted service, and ultimately, whether or not the presumption of soundness attaches, without a medical opinion as to this question.  Therefore, the Veteran should be afforded a VA examination to address the nature and etiology of his claimed prostate condition, to include whether it clearly and unmistakably preexisted his second period of service.  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed prostate condition.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

Following review of the claims file and examination of the Veteran, the examiner should identify all diagnoses pertaining to the Veteran's genitourinary system.  Then, the examiner should provide an opinion with respect to the following:

Whether any prostate condition clearly and unmistakably preexisted service.  In discussing his opinion, the examiner should specify the evidence upon which his determination is based.  

With respect to any prostate condition that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing disability DID NOT increase in severity beyond its natural progression during active duty (i.e., the disability was not aggravated by service). 

 In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

With respect to any prostate condition that the examiner concludes either (1) did not clearly and unmistakably preexist service or (2) was not clearly and unmistakably not aggravated by service, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any disease or injury during service.  Put another way, is the Veteran's current prostate condition a continuation of the prostate condition the Veteran experienced in service?

If the examiner is unable to offer any of the requested opinions, it is essential that s/he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Thereafter, and after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


